           Case 1:21-cv-00770-CM Document 4 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JIAHONG XU,

                             Plaintiff,                            21-CV-00770 (CM)
                     -against-                        ORDER DIRECTING PAYMENT OF FEE
                                                            OR IFP APPLICATION
APPLE USA,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who is proceeding pro se, submitted his complaint without the relevant fees or

an application for leave to proceed in forma pauperis (IFP). By order dated February 1, 2021, the

Court directed Plaintiff to either pay the fees or submit an IFP application. On March 31, 2021,

the Court received from Plaintiff an incomplete IFP application. It lacks the signature page. (ECF

3.) The Court grants Plaintiff a final opportunity to comply. Within thirty days of the date of this

order, Plaintiff must either pay the $400.00 in fees or submit a complete IFP application. If

Plaintiff submits the IFP application, it should be signed and labeled with docket number 21-CV-

00770 (CM). If the Court grants the IFP application, Plaintiff will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:21-cv-00770-CM Document 4 Filed 04/01/21 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:   April 1, 2021
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
